 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SIMON LEE WILCOX,                                 No. 1:19-cv-01410-LJO-SKO (HC)
12                       Petitioner,                    FINDINGS AND RECOMMENDATION TO
                                                        DENY MOTION FOR DEFAULT
13           v.
                                                        [Doc. 11]
14    STEVEN MERLAK, Warden, et al.,
                                                        [FOURTEEN DAY DEADLINE]
15                       Respondents.
16

17          Petitioner is a federal prisoner proceeding pro se with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2241.

19          On December 26, 2019, Petitioner filed a motion for entry of default, or in the alternative,

20   a motion for an order to show cause. (Doc. 11.) Petitioner contends that Respondent has failed to

21   timely comply with a court order. Petitioner notes that the Court issued an order on October 18,

22   2019, directing Respondent to file a responsive pleading within sixty days. (Doc. 4.) Petitioner

23   states Respondent has not filed a motion to dismiss or an answer within the allotted time.

24          The Court notes, however, that Respondent requested, and the Court granted,

25   Respondent’s motion for extension of time on December 23, 2019, which extended the deadline

26   to file a responsive pleading to January 17, 2020. (Docs. 9, 10.) The Court finds that Petitioner is

27   not entitled to default. Gordon v. Duran, 895 F.2d 610, 612 (9th Cir. 1990); see also Bleitner v.

28   Welborn, 15 F.3d 652, 653 (7th Cir. 1994).
                                                       1
 1                                        RECOMMENDATION

 2            For the foregoing reasons, the Court RECOMMENDS that Petitioner’s motion for default

 3   judgment be DENIED.

 4            This Findings and Recommendation is submitted to the assigned district judge pursuant to

 5   the provisions of 28 U.S.C. section 636 (b)(1)(B) and Rule 72-304 of the Local Rules of Practice

 6   for the United States District Court, Eastern District of California. Within fourteen (14) days

 7   after being served with a copy, any party may file written objections with the Court and serve a

 8   copy on all parties. Such a document should be captioned “Objections to Magistrate Judge’s

 9   Findings and Recommendation.” Replies to the objections shall be served and filed within ten

10   (10) court days (plus three days if served by mail) after service of the objections. The Court will

11   then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C). The parties are

12   advised that failure to file objections within the specified time may waive the right to appeal the

13   District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

14
     IT IS SO ORDERED.
15

16   Dated:     January 2, 2020                                   /s/   Sheila K. Oberto               .
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
